IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
HARRISBURG DIVISION

For Dominick Pualiese
Plaintiff/Movant
-~V- Case No. 1:15-cr-182-01

UNITED STATTES OF AMERICA
Defendant /Respondent

mart ner | | FILE |

HARRIS D .
28 U.S.C. § 2242 (next frie d) Request for BURG, PA
Habeas Corpus, Compassionate APR Z/ 2020

Immediate Release Under Cares Act Piscs AY
ca .

COMES NOW petioner, Dominick Burton, and enters this motion requesting
immediate relief under habeas corpus, FIRST STEP ACT, SECOND CHANCE ACT,
and most recently the CARES ACT.

Petitioner submits to this court he/she meets the two requirements that

must be satisfied in order for such standing to be granted.

First petitioner asserts the defendant does not have reasonable -
accessibly to the courts, is currently under extreme duress and thus
mentally incompetent and a combination of other factors contribute to the
reasons why the real party in interest cannot appear on his own behalf to
prosecute this action. See e.g., United States ex rel. Tofh v. Quarles,
350 U-S. 111, 13 n.3, 76 S,ct 1 100 L.Ed 8 (1955)(habeas petition brought
by sister on behalf of civilian prisoner held in military prison in
Korea); Massie ex rel. Kroll v. Woodford, 244 F.3d 1192, 1196 (9th cir
2001). | |

 

 

 

 

Petitioner most respectfully posits that the defendant is in a military
prison at Fort Dix Joint Base in violat:on of the Constitution. Under the
‘FSA a "Loved One" is authorized to file such a motion on behalf of the
defendant.

Defendant suffers from the following conditions: Asthma, as a result

from a collapsed lung in 2005, and High Blood Pressure.
Oe a te

I, Dominick Burton, do declare under the penalty of perjury according to

the course of Common Law that a true and correct.copy of:

28 U.S.C. § 2242 (next friend) Request for
Habeas Corpus, Compassionate
Immediate Release Under Cares Act

was mailed to;

Ronald Regan Federal Building
228 Walnut Street
Harrisburg, PENNSYLVANIA [near 17108-9998]

 

 

ALL RIGHTS RESERVED,
Without Prejudice

c/o Deminick Burton
12232 Redhawk Drive

Waynesburo, PENNSYLVANIA [near 17268] ~~
Petitioner respectfully request Plaintiff to be designated to Home
Confinement. Attorney General Barr has authorized such an action under
the Cares Act, elaborating that Home Confinement is not a release from
sentence but. a cautionary compassionate measure to curb the spread and
eliminate the ,possibility of a lengthy sentence becoming an effective

death sentence.
State or conmenweath {VES INCAUC,
County of ONLI
| Wn 4
Signed (or attested) before me on 00 v /020py Von bun

Commenwealth of Penneylvania - Notary Seah
Averda tiv)

Amanda Fishel, Notary Public
Printed or typed name of Notarial Officer

Franklin Gounty
sare ANaiwoh

My commission expiresApril2,202% 4
Signature of Notayta Officer

Commiasion number 1275709 | |
My Commission Expires: J Wy | ) 02)

 

  
  
 

 

 
   

See Wieianed
Kequear-

Document Type:

 
Powinick Burton
12232 Redhawk Drive
Wayvnesbure, PENNSYLVANIA [near 17268]

 

Roald Regan Federal Building

228 Welnat Streec -
Harvisburaq, PaNnNSYLVANIA [near 17108-9995}

RECEIVED
HARRISBURG, PA

APR 2 7 2020

 

PER
DEPUTY CLER
2¥iOi-i Fisag i

 
